DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/25/2021 has been entered and considered. Upon entering claims 2-7 have been amended, and claim 1 has been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4 and 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power conversion apparatus comprising: 
a power conversion circuit portion including a plurality of semiconductor switching elements; 
a control signal generation portion generating a control signal for controlling opening and closing of each of the semiconductor switching elements; 
a plurality of driving portions driving the semiconductor switching elements; and 
a first board on which the power conversion circuit portion and the plurality of driving portions are mounted, wherein 
each of the driving portions includes a power supply portion converting AC power supply power input from outside the first board into DC power-supply power, and 
a driving signal generation portion generating a driving signal for driving the semiconductor switching elements from the DC power-supply power in accordance with the control signal, and 
wherein the power supply portion in each of the driving portions includes a first isolation transformer which receives the AC power-supply power input to a primary-side 
Claims 3-8 depend on the independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOAN T VU/Examiner, Art Unit 2836